                                UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA

                                                  :
 In re:                                           :
                                                  :    Chapter 11
 INFRASTRUCTURE SOLUTION                          :
 SERVICES, INC.                                   :    Case No. 1:19-bk-03915-HWV
                                                  :
                                Debtor.           :
                                                  :


                                             ORDER

          AND NOW, on this _____ day of __________________, 2020, this matter having come

before the Court upon the motion of Independence Blue Cross, LLC to compel rejection of

executory contracts for health insurance and for the allowance of administrative expenses

entitled to priority (the “Motion”), after notice and hearing and upon consideration of any

response thereto, it is hereby ORDERED:

          1.      The Motion is GRANTED.

          2.      The health insurance contracts between Keystone Health Plan East Inc. and

Infrastructure Solution Services Inc. are DEEMED REJECTED as of the date of this Order.

          3.      All unpaid postpetition premiums are ALLOWED as administrative expense

priority claims pursuant to 11 U.S.C. §§ 503(b), 507(a).

          4.      Independence shall file a proof of claim for these allowed expenses within

fourteen (14) days for the date of this Order.



                                                      BY THE COURT:

                                                      ____________________________________
                                                      Honorable Judge Henry W. Van Eck
                                                      United States Bankruptcy Judge



OMC\4840-8315-7195.v1-9/17/20

 Case 1:19-bk-03915-HWV Doc 150-2 Filed 09/17/20 Entered 09/17/20 15:58:35
                      Desc Proposed Order Page 1 of 1
